DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/2022 has been entered.

Response to Amendment
The Amendment filed on 9/9/2022 has been entered. Claims 1-20 remain pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. 2015/0114093, hereinafter Appleyard in view of United States Application Publication No. 2014/0273192, hereinafter Sharpe.
Regarding claim 1, Appleyard teaches a microfluidic chip (item 100) for flowing a sample fluid mixture comprising sperm cells therethrough as a fluid stream (intended use MPEP § 2114 (II)), and for uniformly orienting and positioning the sperm cells flowed therethrough for interrogation and selective action (intended use MPEP § 2114 (II)), the microfluidic chip comprising: an intersection region (item 161) for introducing sheath fluid into the microfluidic chip (paragraph [0153]), a micro-channel (the portion of item 164 between items 161 and 162) disposed downstream of the intersection region (figure 3A) wherein the micro-channel (the portion of item 164 between items 161 and 162) comprises a straight portion (figure 3A) and a constricting portion (paragraph [0168] discusses the channel tapers at the entry point of item 162) downstream of the straight portion (figure 3A and paragraph [0168]), wherein the constricting portion (paragraph [0168]) only geometrically compresses the sample fluid mixture (the tapering is done before item 162 and is therefore only geometrically compressed), wherein the micro-channel (the portion of item 164 between items 161 and 162) is configured to provide laminar flow (abstract); a flow focusing region (the portion of item 164 downstream of item 162) downstream of the constricting portion of the micro-channel (figure 3A), the flow focusing region (the portion of item 164 downstream of item 162) comprising a positively sloping bottom surface (the bottom surface of the right one of item 166A) that reduces a height of the flow focusing region and sidewalls (the sidewalls of the right one of item 166A) that taper to reduce a width of the flow focusing region (figure 4B), thereby geometrically constricting the flow focusing region (figure 4B); and the sample fluid mixture comprising the sperm cells, wherein the sample fluid mixture flows through the sample micro-channel, the intersection region, the micro-channel, and the flow focusing region (paragraph [0118]), wherein the straight portion, the constricting portion and the focusing region are downstream of the intersection region (figure 3A and paragraph [0168]).
Appleyard fails to teach the constricting portion narrows in width only.
Appleyard further teaches that after the constriction before item 162, sheath fluid is added in the vertical direction (paragraph [0160]).
Sharpe teaches a system for high throughput sperm sorting in which a constricting section of the channel narrows in width only followed by an insertion of a sheath fluid in the vertical direction which provides an improved ability to focus the sample within the flow channel (Sharpe, paragraph [0107]).
Examiner further finds that the prior art contained a device/method/product (i.e., a constricting portion with narrowed in width only before adding vertical sheath fluid) which differed from the claimed device by the substitution of component(s) (i.e., a constricting portion which narrowed in width and depth before adding a vertical sheath fluid) with other component(s) (i.e., a constricting portion which narrowed in width and depth with one that narrowed in width only both before adding a vertical sheath fluid), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., a constricting portion which narrowed in width and depth with one that narrowed in width only before adding a vertical sheath fluid), and the results of the substitution (i.e., narrowing and focusing the flow) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute a constricting portion which narrowed in width and depth before adding a vertical sheath fluid of reference Appleyard with a constricting portion with narrowed in width only before adding a vertical sheath fluid of reference Sharpe, since the result would have been predictable. 
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the constricting portion only narrow in width before adding a vertical sheath fluid because provide an improved ability to focus the sample within the flow channel (Sharpe, paragraph [0107]).
Regarding claim 2, Appleyard teaches wherein the constricting portion (the left one of item 166A) of the micro-channel comprises sidewalls that taper (figure 4A).
Regarding claim 3, Appleyard teaches wherein the positively sloping bottom surface (the bottom surface of the right one of item 166) and tapering sidewalls (the sidewalls of the right one of item 166) occur simultaneously from an upstream end to a downstream end of the flow focusing region (figure 4B).
Regarding claim 4, Appleyard teaches wherein the positively sloping bottom surface (the bottom surface of the right one of item 166) and tapering sidewalls (the sidewalls of the right one of item 166) begin from a plane that perpendicularly traverses the flow focusing region (figure 4B).
Regarding claim 5, Appleyard teaches a microfluidic chip (item 100) for flowing a sample fluid mixture comprising sperm cells therethrough as a fluid stream (intended use MPEP § 2114 (II)), and for uniformly orienting and positioning the sperm cells flowed therethrough for interrogation and selective action (intended use MPEP § 2114 (II)), the microfluidic chip comprising: a sample micro-channel (the upstream side of item 164 before item 161); two sheath fluid micro-channels (items 116 and 117); a first focusing region that includes an intersection region (the combination of items 161 and the left item 166A in figure 3A) formed by the two sheath fluid micro-channels (items 116 and 117) intersecting the sample micro-channel (figure 3A), wherein sheath fluid is introduced into the intersection region (item 161) by the two sheath fluid micro-channels (items 116 and 117), wherein the first focusing region combines geometric compression with the sheath fluid introduction (paragraph [0168]); a downstream micro-channel (the portion of item 164 between items 161 and 162) fluidly connected to and downstream of the intersection region (figure 3A), the downstream micro-channel (the portion of item 164 between items 161 and 162) having a straight portion (figure 3A) and a constricting portion (paragraph [0168] discusses the channel tapers at the entry point of item 162) downstream of the straight portion (figure 3A and paragraph [0168]), wherein the constricting portion (paragraph [0168]) only geometrically compresses the sample fluid mixture (the tapering is done before item 162 and is therefore only geometrically compressed), wherein the micro-channel (the portion of item 164 between items 161 and 162) is configured to provide laminar flow (abstract); a second flow focusing region (the portion of item 164 downstream of item 162) fluidly connected to the downstream micro-channel (figure 3A) and downstream of the constricting portion (figure 3A), the second flow focusing region (the portion of item 164 downstream of item 162) comprising a positively sloping bottom surface (the bottom surface of the right one of item 166A) that reduces a height of the flow focusing region and sidewalls (the sidewalls of the right one of item 166A) that taper to reduce a width of the second flow focusing region (figure 4B), thereby geometrically constricting the second flow focusing region (figure 4B); and the sample fluid mixture comprising the sperm cells (paragraph [0118]); wherein the straight portion, the constricting portion and the second flow focusing region are downstream of the intersection region (figure 3A), wherein the sample micro-channel is configured to flow the sample fluid mixture (paragraph [0164]), wherein the two sheath fluid micro-channels (item 116 and 117) are each configured to flow the sheath fluid into the intersection region (paragraph [0164]) to cause laminar flow and to compress the sample fluid mixture flowing from the sample micro-channel (110) at least horizontally from at least two sides such that the sample fluid mixture becomes surrounded by sheath fluid and compressed into a thin stream (intended use MPEP § 2114 (II) and is taught in paragraph [0152]).
Appleyard fails to teach the constricting portion narrows in width only.
Appleyard further teaches that after the constriction before item 162, sheath fluid is added in the vertical direction (paragraph [0160]).
Sharpe teaches a system for high throughput sperm sorting in which a constricting section of the channel narrows in width only followed by an insertion of a sheath fluid in the vertical direction which provides an improved ability to focus the sample within the flow channel (Sharpe, paragraph [0107]).
Examiner further finds that the prior art contained a device/method/product (i.e., a constricting portion with narrowed in width only before adding vertical sheath fluid) which differed from the claimed device by the substitution of component(s) (i.e., a constricting portion which narrowed in width and depth before adding a vertical sheath fluid) with other component(s) (i.e., a constricting portion which narrowed in width and depth with one that narrowed in width only both before adding a vertical sheath fluid), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., a constricting portion which narrowed in width and depth with one that narrowed in width only before adding a vertical sheath fluid), and the results of the substitution (i.e., narrowing and focusing the flow) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute a constricting portion which narrowed in width and depth before adding a vertical sheath fluid of reference Appleyard with a constricting portion with narrowed in width only before adding a vertical sheath fluid of reference Sharpe, since the result would have been predictable. 
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the constricting portion only narrow in width before adding a vertical sheath fluid because provide an improved ability to focus the sample within the flow channel (Sharpe, paragraph [0107]).
Regarding claim 6, Appleyard teaches wherein the sample micro-channel (the upstream side of item 164) includes a narrowing region (the left one of item 166A) downstream of an inlet (figure 3A) of the sample micro-channel, wherein the narrowing region comprises: a positively sloping bottom surface (the bottom surface of the left one of item 166a) that reduces a height of the narrowing region (figure 4A); and  sidewalls (the sidewalls of the left one of item 166a) that taper to reduce a width of the narrowing region (figure 4A), wherein the positively sloping bottom surface and tapering sidewalls geometrically constrict the narrowing region (figure 4A).
Regarding claim 7, Appleyard teaches wherein an outlet (the end of the left one of item 166A) of the sample micro-channel is positioned at or near mid-height of an outlet of each of the two sheath fluid micro-channels (items 116 and 117), wherein an inlet (the inlet of the downstream portion of item 164) of the downstream micro-channel is positioned at or near mid-height of the outlet of each of the two sheath fluid micro-channels (figure 4A).
Regarding claim 8, Appleyard teaches wherein the outlet of the sample micro-channel and the inlet of the downstream micro-channel are aligned (figure 4A).
Regarding claim 9, Appleyard teaches wherein an outlet of the sample micro-channel is positioned at or near mid-height of the intersection region (figure 4A).
Regarding claim 10, Appleyard teaches wherein an inlet of the downstream micro-channel is positioned at or near mid-height of the intersection region (figure 4A).
Regarding claim 11, Appleyard teaches wherein the intersection region and the second flow focusing region are configured to focus a material in the sample fluid mixture (paragraphs [0149] and [0168]).
Regarding claim 12, Appleyard teaches wherein compression of the sample fluid mixture centralizes the material within the sample fluid mixture such that the material is focused at or near a center of the downstream micro-channel (paragraph [0217]).
Regarding claim 13, Appleyard teaches further comprising an interrogation region downstream of the flow focusing region (paragraph [0193]).

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appleyard, and Sharpe as applied to claim 13 above, and further in view of United States Application Publication No. 2014/0224710, hereinafter Di Carlo.
Regarding claim 14, Appleyard and Sharpe teach all limitations of claim 13; however, they fail to teach an expansion region downstream of the interrogation region, comprising: a negatively sloping bottom surface (162) that increases a height of the expansion region; and an expansion portion having sidewalls (165) that widen to increase a width of the expansion region.
Di Carlo teaches a device for particle separation in which an expansion region is utilized before the separation of the particles into different microchannels because it would maintaining the focused particles in the focusing streamlines while enhancing their lateral spacing (Di Carlo, paragraph [0047]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added an expansion region in the opposite shape of the tapering region of Appleyard before the separation of particles into different microchannels because it would it would maintain the focused particles in the focusing streamlines while enhancing their lateral spacing (Di Carlo, paragraph [0047]). As the expansion region will have the same shape as the tapering region of Appleyard, but expanding instead of constricting, the expansion region would have the required negatively sloping bottom surface and sidewalls which increase in width as that is claimed.
Regarding claim 15, Appleyard teaches further comprising a plurality of output micro-channels (140-142) downstream of and fluidly coupled to the expansion region (see supra).

Response to Arguments
Applicant's arguments filed 9/9/2022 have been fully considered but they are not persuasive.
Regarding applicant’s argument that Appleyard and Sharpe do not have a straight portion followed by a narrowing only after the intersection of sheath channels with the main channel is not found persuasive. Appleyard teaches having an intersection with sheath fluid (item 161) followed by a straight section (the portion of item 164 between items 161 and 162) then a constriction section (paragraph [0168]). Based upon this teaching in Appleyard, Appleyard teaches all of the specified limitations except that the constriction section narrows in width only. The claim does not state that this is only one intersection of sheath fluid and therefore the introduction of the sheath fluid at item 162 after the constriction is not part of the instant claim and can be present as the claim is written using comprising and therefore is open ended. As such, Appleyard does teach having a straight section and a constriction section after the intersection as is currently claimed. The only feature which Appleyard doesn’t teach is that the constriction section narrows in width only, which is where Sharpe comes in. Shape teaches having a constriction section which narrows in width only followed by a sheath fluid inlet which is from above and below the channel. Appleyard also teaches adding a sheath fluid to the channel above and below at item 162. As both add sheath fluid from above and below, one of ordinary skill in the art would have recognized from Sharpe to only narrow the channel in the width dimension thereby arriving at the claimed invention. Furthermore, as the constriction is done prior to the adding of the sheath fluid at item 162, the constriction is considered to be only geometrically compressing the sample as claimed.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Additionally, the applicant argues that the Examiner has not provided any reasons or teachings why one of ordinary skill in the art would have made such a combination is incorrect. The examiner has provided two different reasons for the combination, the first reason combing from KSR rationale B which is described in MPEP § 2143(I) which allows for the simple substitution of components as described above in the rejection and additionally, the examiner utilized the motivation from Sharpe that the described combination of narrowing in width followed by adding sheath fluid from above and below would provide an improved ability to focus the sample within the flow channel (Sharpe, paragraph [0107]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796